Motion Granted; Order filed September 12, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00701-CV
                                  ____________

                       NATHANIEL JONES, Appellant

                                       V.

           HOUSTON POLICE DEPARTMENT, ET AL, Appellee


                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-25627

                                    ORDER

      This appeal is from an order signed July 10, 2013. Appellant filed a notice
of appeal on July 25, 2013. Appellant filed a motion to proceed in forma pauper's
and an affidavit of indigency on August 30, 2013. See Tex. R. App. P. 20.1.

      No contest was filed. “Unless a contest is timely filed, no hearing will be
conducted, the affidavit’s allegations will be deemed true, and the party will be
allowed to proceed without advance payments of costs.” See Tex. R. App. P.
20.1(f).
      Accordingly, the Harris County District Clerk is directed to file the clerk’s
record within 30 days of the date of this order. The court reporter is directed to
file the reporter’s record, if any within 30 days of the date of this order.

                                        PER CURIAM